Judgment in favor of plaintiff unanimously reversed, on the law, on the facts and in the exercise of discretion, the verdict vacated and a new trial granted, with $50 costs and disbursements to defendant-appellant, unless plaintiff stipulates to accept $35,000 in lieu of the amount awarded by verdict, in which event the judgment is modified to that extent, and as so modified, affirmed with $50 costs and disbursements to defendant-appellant. In this personal injury negligence action, it is evident that the amount awarded by the' jury is grossly excessive and that a verdict in excess of the amount indicated is not warranted on this record. Settle order on notice. Concur — Botein, P. J., Steuer, Capozzoli, Tilzer and McNally, JJ.